Exhibit 10.74 INSTRUMENT DATED17th JANUARY 2012 GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED constituting not less than US$2,000,000 nominal Secured Fixed Rate Convertible Notes 2013 CONTENTS Clause Page 1. Interpretation 1 2. Amount of Notes 2 3. Status of Notes 3 4. Issue and Form of Notes 3 5. Conditions of Issue 3 6. Undertaking by THE Company 3 7. Register of Notes 3 8. Freedom from Equities 4 9. Further Notes 4 Representations And Warranties 4 Covenants 5 Governing Law and Jurisdiction 5 Schedule 1. Form of Note 7 2. Binding Term Sheet 15 Signatories 20 THIS INSTRUMENT is made on 17th January 2012 by GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED , a private limited company incorporated in Jersey with registered number 109058, whose registered office is at Ogier House, The Esplanade, St Helier, JE4 9WG (the Company ). WHEREAS the Company has by a resolution of its board of directors passed on January 2012, created and authorised the issue of not less than US$2,000,000 nominal Secured Fixed Rate Convertible Notes 2013 to be constituted as provided below. WHEREAS the Company has executed a binding term sheet (the Term Sheet ) together with GGC and CRA in relation to the Notes as constituted by this Instrument (a copy of the Term Sheet is appended hereto at Schedule 2). NOW THIS INSTRUMENT WITNESSES AND IT IS DECLARED as follows: 1. Interpretation In this Instrument: Business Day means a day (other than a Saturday or a Sunday) on which banks in Jersey are generally open for normal business; Change of Control means a change of 50.1% or more of a beneficial ownership of the legal or beneficial ownership of the Company or the relevant subsidiary except in the case of an Initial Public Offering; Conditions means the conditions of the Notes set out in Schedule 1, as from time to time modified in accordance with this Instrument; Conversion Rate means, in respect of a conversion of the Notes into ordinary shares of the Company, a rate of 1% of the issued share capital of the Company for each $784,314 of Notes based on a Company valuation of $78.4314 million; Directors means the board of directors for the time being of the Company or a duly authorised committee of the board; Extraordinary Resolution means a resolution passed at a meeting of the Noteholders duly convened and held in accordance with the provisions of this Instrument by a majority consisting of not less than three-quarters of the votes cast on the resolution; Final Payment Date means, in respect of a Note, the first anniversary of the date of issue of that Note; Group means the Company and the Company's subsidiaries; IRR Value means an amount or sum which, based upon the value of the Notes, would result in a minimum annual internal rate of return of 15 per cent. on a Liquidity Event; JV Agreement means the joint venture agreement dated 27 April 2011 entered into between Global Gold Corporation, Global Gold Armenia, LLC, Mego-Gold, LLC, Getik Mining Company, LLC, Consolidated Resources Armenia and Consolidated Resources USA, LLC; Liquidity Event means an initial public offering of the Company's ordinary shares on a stock exchange or a Change of Control of the Company or any of its subsidiaries including Mego-Gold LLC or Getik Mining Company LLC; 1 Market Value means the difference between the value of the Company's shares on a Liquidity Event (and in the case of an IPO, the value of the shares at IPO ) and the Conversion Value; Noteholder means a person whose name is entered in the Register as the holder of a Note; Notes means the Secured Fixed Rate Convertible Notes 2013 constituted by this Instrument or the nominal amounts represented by them and for the time being outstanding, as the case requires; Register means the register of holders of the Notes kept by or on behalf of the Company; Security means the security created pursuant to a guarantee agreement and security agreement entered into between Global Gold Corporation (a Delaware corporation) and Consolidated Resources Armenia (an exempt non-resident Cayman Islands company) on or about the date hereof made in connection with the Notes; and Subsidiary, subsidiaries and holding company have the meanings given in articles 2 and 2A of the Companies (Jersey) Law 1991. References to this Instrument are to this Instrument and the Schedules and include any instrument supplemental to this Instrument; and Words denoting the singular number only include the plural number and vice versa; words denoting one gender include the other genders; and words denoting a person include a corporation and an unincorporated association of persons. Any reference, express or implied, to an enactment includes references to: (a) that enactment as re-enacted, amended, extended or applied by or under any other enactment (before or after the date of this Instrument); (b) any enactment which that enactment re-enacts (with or without modification); and (c) any subordinate legislation made (before or after the date of this Instrument) under that enactment, as re-enacted, amended, extended or applied as described in paragraph 1.2(a) above, or under any enactment referred to in paragraph 1.2(b) above, and enactment includes any legislation in any jurisdiction. Sub clauses 1.1 and 1.2 above apply unless the contrary intention appears. The headings in this Instrument do not affect its interpretation. Capitalised terms used in this Instrument shall, unless otherwise defined above, have the same meaning as set out in the JV Agreement. To the extent that there is any inconsistency between the terms or Conditions of this Instrument and the Term Sheet, the terms and Conditions of this Instrument shall prevail. 2. Amount of Notes The aggregate nominal amount of the Notes is not less than US$2,000,000. The Notes will be issued in integral multiples of US$1.00. 2 3. Status of Notes The Notes shall be known as Secured Fixed Rate Convertible Notes 2013 . The Notes shall be issued in registered form and shall be transferable in accordance with the provisions of this Instrument. The Notes are direct obligations of the Company and shall among themselves rank pari passu and equally and rateably without discrimination or preference as an obligation of the Company and shall form a single series, except to the extent provided by law or by the terms of this Instrument. 4. Issue and Form of Notes Each Note shall be in or substantially in the form set out in Schedule 1, shall have a denoting serial number and the Conditions endorsed on it. Each Note shall be executed under the seal of the Company or otherwise by or on behalf of the Company. Every person who becomes a Noteholder shall be entitled without charge to receive a Note stating the total nominal amount of the Note held by him but in the case of a Note held jointly by several persons the joint holders will be entitled to only one Note in respect of their joint holding and delivery of the Note to one of such persons shall be sufficient delivery to all of them. 5. Conditions of Issue The Conditions and other provisions contained in the Schedules shall be deemed to be incorporated in this Instrument and the Notes shall be held subject to and with the benefit of the Conditions and of those provisions, all of which shall be binding on the Company and the Noteholders and all persons claiming through or under them respectively. 6. Undertaking by THE Company The Company undertakes, for the benefit of each Noteholder, to perform and observe the obligations on its part contained in this Instrument, to the intent that this Instrument shall enure for the benefit of all Noteholders each of whom may enforce the provisions of this Instrument against the Company so far as his holding of Notes is concerned. 7. Register of Notes The Company shall cause a register to be maintained at its registered office (or such other place within Jersey as the Company may, from time to time have appointed for the purpose). The Register shall show the amount of the Notes for the time being outstanding, the dates of issue and all subsequent transfers or changes of ownership of the Notes, the names and addresses of the Noteholders, the serial number of each Note issued and the nominal amounts of the Notes held by the Noteholders respectively. In the event of a change in the location of the Register, the Company shall, where practicable, give not less than 21 days' notice to the Noteholders before such change takes effect. The Company shall not be bound to register more than four persons as the joint holders of any Note. Any change of name or address on the part of any Noteholder shall immediately be notified by the Noteholder to the Company and the Company shall alter the Register accordingly. The Register shall be open to inspection at all reasonable times during normal office hours. 3 8. Freedom from Equities Notwithstanding any notice the Company may have of the right, title, interest or claim of any other person, to the fullest extent permitted by law, the Company: (a) may treat the registered holder of any Note as the absolute owner of it; (b) shall not enter notice of any trust on the Register or otherwise be bound to take notice or see to the execution of any trust to which any Note may be subject; and (c) may accept the receipt from the registered holder for the time being of any Note for the interest from time to time accruing due or for any other monies payable in respect of it as a good discharge to the Company. The Company will recognise every Noteholder as entitled to his Notes free from any equity, set-off or counterclaim on the part of the Company against the original or any intermediate holder of the Notes. 9. Further Notes The Company may from time to time, by resolution of the Directors, cancel any unissued Notes or create and issue further notes either ranking pari passu in all respects (or in all respects) so as to form a single series with the Notes or carrying such rights as to redemption and otherwise as the Directors may think fit. Any further notes which are to form a single series with the Notes shall be constituted by an instrument expressed to be supplemental to this Instrument. REPRESENTATIONS AND WARRANTIES The Company represents to the Noteholders as follows: it has the power and authority to enter into this Instrument and to issue the Notes and to exercise its rights and perform its obligations under this Instrument and the Notes; it has taken all necessary corporate, shareholder and other action to authorise the execution, delivery and performance of this Instrument and the Notes; the obligations expressed to be assumed by it in this Instrument and the Notes are, in each case, legal and valid obligations, binding on it in accordance with the terms of this Instrument and the Notes; all consents, licences, approvals, authorisations, filings and registrations required: (a) in connection with the entry into and performance of this Instrument and the Notes by it; and (b) to make this Instrument and the Notes admissible in evidence have been obtained and are in full force and effect; and the execution and delivery of this Instrument and the performance by it of its obligations under this Instrument and the Notes do not, and will not, contravene: (a) any provision of its constitutional documents (if any); or 4 (b) any law, regulation, official or judicial order or any agreement, mortgage, bond or other instrument or document to which it is a party or which is binding on it or any of its assets. the Company is not engaged in any litigation, arbitration or other dispute resolution process, or administrative or criminal proceedings, whether as claimant, defendant or otherwise and no litigation, arbitration or other dispute resolution process, or administrative or criminal proceedings by or against the Company is pending, threatened or expected; the Company's financial statements, to the extent these have been prepared, show a true and fair view of the state of affairs, including the financial position, assets, liabilities, income, expenses, results of operations and cash flow of the Company as at the end of the period to which they relate; and there has been no material adverse change in the financial or trading position or prospects of the Company and no circumstance has arisen which would give rise to any such change. Covenants The Company hereby covenants and agrees that so long as there are any Notes in issue: it shall procure the delivery of the Company's financial statements and any other financial reports or accounts to the Noteholders on a quarterly basis (provided such statements, reports or accounts are available); it shall ensure notice is given to the Noteholders within a reasonable time of it becoming aware of any threat or initiation of litigation, arbitration or other dispute resolution process, administrative or criminal proceedings by or against the Company; it shall ensure compliance with all relevant laws, consents, licences, approvals, authorisations, filings and registrations required in connection with the Notes and its business activities; it shall ensure that any tax liability due by the Company is effectively dealt with in each relevant accounting period; it shall not permit any lien, encumbrance or security to be granted or created over any of its assets; it shall not declare, make or pay any distribution or dividend; subject to the provisions of this Instrument and the Conditions, it shall not issue any securities (whether debt, equity or otherwise); and it shall use its best endeavours to ensure that no material changes are made to its business activities as conducted or intended as at the date of this Instrument. Governing Law and Jurisdiction This Instrument and any non-contractual obligations arising out of or in connection with is shall be governed by Jersey law. The Jersey courts have exclusive jurisdiction to settle any dispute arising out of or in connection with this Instrument and/or the Notes (including a dispute relating to any non-contractual obligations arising out of or in connection with this Instrument and/or the Notes) and the Company and the Noteholders submit to the exclusive jurisdiction of the Jersey courts. 5 The Company and the Noteholders waive any objection to the Jersey courts on grounds that they are an inconvenient or inappropriate forum to settle any such dispute. IN WITNESS of which this Instrument has been executed on the date which appears first on page . 6 Schedule 1 Form of Note Serial Number Nominal Amount …………… US$…………… GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED (
